ACCEPTED
                                                                               03-13-00463-CV
                                                                                       8059721
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                          12/2/2015 4:20:42 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK




                       No. 03-13-00463-CV                      FILED IN
                                                        3rd COURT OF APPEALS
                     In The Court Of Appeals                AUSTIN, TEXAS
              For The Third Court Of Appeals District   12/2/2015 4:20:42 PM
                                                          JEFFREY D. KYLE
                           Austin, Texas                        Clerk

            AETC II PRIVATIZED HOUSING, LLC
                             Appellant,
                                 V.

        TOM GREEN COUNTY APPRAISAL DISTRICT
                             Appellee.

ON APPEAL FROM THE 391ST DISTRICT COURT, TOM GREEN COUNTY, TEXAS
               TRIAL COURT CAUSE NO. D-10-0377-C

        APPELLANT'S MOTION FOR SUBSTITUTION
                     OF COUNSEL

                      BRUSNIAK LAW, PLLC
                             Tracy Turner
                       Texas Bar No. 24076743
                           tracy@txtax.com
                        Three Galleria Tower
                     13155 Noel Road, Suite 1850
                         Dallas, Texas 75240
                      Telephone: (972) 250-6363
                      Facsimile: (972) 250-3599

                       Counsel for Appellants
        COMES NOW, AETC II PRIVATIZED HOUSING, LLC,

Appellant in the above numbered and entitled cause, and pursuant to Rule 10 of the Texas Rules

of Civil Procedure, respectfully asks the Court to substitute the law firm of Brusniak Law, PPLC

and attorneys John Brusniak, Jr., Kory L. Ryan, and Tracy M. Turner as attorneys of record for

the Appellant.     John Brusniak, Jr., Kory L. Ryan, and Tracy M. Turner were previously

representing the Appellant at Ryan Law Firm, LLP but have since left and formed Brusniak Law,

PLLC. These are the same lawyers that were previously handling the lawsuit for Appellant, and

will continue to represent the Appellant at Brusniak Law, PLLC.

                                                       I.
        Pursuant to rule 10 of the Texas Rules of civil Procedure, Appellant's new attorney of
record's information is as follows:
                                             John Brusniak, Jr.
                                             State Bar No. 03261500
                                             john@txtax.com
                                             KoryL. Ryan
                                             State Bar No. 24068065
                                             Kory@txtax.com
                                             Tracy M. Turner
                                             State Bar No. 24076743
                                             tracy@txtax.com



                                             BRUSNIAKLAW, PLLC
                                             Three Galleria Tower
                                             13155 Noel Rd., Suite 1850
                                             Dallas, Texas 75240
                                             Ph:     (972) 250-6363
                                             Fax: (972) 250-3599

                                                       II.

        Appellant approves of the substitution of the law firm ofBrusniak Law, PPLC in place and

stead of the law firm of Ryan Law firm, LLP as its counsel of record.


Motion for Substitution of Counsel--Page I
                                                   III.

        This substitution is not sought for delay and will not be used as a basis for delaying the

setting of this case.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests the Court to

enter an Order substituting the law firm ofBrusniak Law,.PLLC in place and stead of the law firm

of Ryan Law Firm, LLP, as its counsel ofrecord in this matter and for such other and further relief

to which it may be justly entitled.

                                                 Respectfully submitted,

                                                 BRUSNIAK LAW, PLLC
                                                 Three Galleria Tower
                                                 13155 Noel Rd., Suite 1850
                                                 Dallas, Texas 75240
                                                 Ph:     (972) 250-6363
                                                 Fax: (972) 250-3599

                                             By: ls/TRACY M TURNER
                                                 John Brusniak, Jr.
                                                 State Bar No. 03261500
                                                 KoryL. Ryan
                                                 State Bar No. 24068065
                                                 Tracy M. Turner
                                                 State Bar No. 24076743

                                                 ATTORNEYS FOR APPELLANTS




Motion for Substitution of Counsel--Page 2
                                       Certificate of Conference

       On October 28, 2015, a conference was held with counsel for Appellee, concerning the
merits of this motion. Counsel for Appellee is not opposed to this motion.

       On October 28, 2015, a conference was held with Ryan Law Firm, LLP, concerning the
merits of this motion. Ryan Law Firm, LLP is not opposed to this motion.


                                                       Isl Tracy M Turner
                                                       Tracy M. Turner




                                       Certificate of Service

       I certify that a copy of the foregoing Motion for Substitution of Counsel was served on
Defendant, Tom Green County Appraisal District, through counsel of record, James Robert
Evans, Jr., Hargrove & Evans, LLP, 4425 Mopac South, Building 3, Suite 400, Austin, Texas
78735, jim@hellplaw.com, by electronic service through Efiletx.gov on December 2, 2015.




                                                       Isl Tracy M Turner
                                                       Tracy M. Turner




Motion/or Substitution o/Cou11se/--Page 3